DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims filed on 3/29/2022 are entered and acknowledge. Claims 1-20 are currently pending in the instant application.


Drawings

The drawings filed on 3/29/2022 have been considered.

Information Disclosure Statement


The information disclosure statement (IDS) was submitted on 3/29/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Patent 11,330,064 B1. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a non-provisional double patenting rejection since the claims directed to the same invention have in fact been patented.



Instant Application
Patent 11,330,064 B1
1. A device, comprising: a processing system including a processor; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
establishing a main session between a core network and an access network responsive to verifying a credential in a request for a service from a user equipment by comparison of the credential with a plurality of credentials; 
selecting a first edge device of the access network responsive to the establishing of the main session; 
establishing a first virtual session between the first edge device and the user equipment in accordance with at least a first access technology, and a second virtual session in accordance with a second access technology that is different from the first access technology; and 
conveying first data associated with at least a part of the service to the user equipment in accordance with an address, wherein the address comprises a first identifier that identifies the main session, a second identifier that identifies the user equipment, a third identifier that identifies the first virtual session and a fourth identifier that identifies the second virtual session.

2. The device of claim 1, wherein the service comprises a streaming video service, a voice service, a text message service, a videoconference service, or any combination thereof.

3. The device of claim 1, wherein the operations further comprise: identifying at least a first parameter responsive to the verifying, wherein the first parameter is associated with a service license agreement, and wherein the selecting of the first edge device is further responsive to the identifying of the first parameter.

4. The device of claim 3, wherein at least the first parameter identifies a quality of service (QoS) parameter, a quality of experience (QoE) parameter, or a combination thereof.

5. The device of claim 1, wherein the operations further comprise: identifying at least a first parameter responsive to the verifying, wherein the first parameter is associated with the user equipment, and wherein the selecting of the first edge device is further responsive to the identifying of the first parameter.

6. The device of claim 5, wherein the first parameter identifies a display capability of the user equipment, an audio capability of the user equipment, a processing speed associated with the user equipment, a memory or buffer capacity associated with the user equipment, a location of the user equipment, a power or battery level associated with the user equipment, or any combination thereof.

7. The device of claim 1, wherein the operations further comprise: identifying at least a first parameter responsive to the verifying, wherein the first parameter is associated with the first edge device, and wherein the selecting of the first edge device is further responsive to the identifying of the first parameter.

8. The device of claim 7, wherein the first parameter identifies a load experienced by the first edge device, a range of coverage supported by the first edge device, throughput available at the first edge device, bandwidth available at the first edge device, frequency bands available at the first edge device, or any combination thereof.

9. The device of claim 1, further comprising establishing a plurality of virtual sessions.

10. The device of claim 1, wherein the first identifier comprises an Internet Protocol (IP) address.

11. The device of claim 10, wherein the IP address is maintained for a duration of a provisioning of the service to the user equipment.

12. The device of claim 1, wherein the second identifier comprises a serial number of the user equipment, a MAC address of the user equipment, or a combination thereof.


13. A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 
establishing a first session between a first edge device of a first network and a device of a second network for a duration of a first service provided in a first part to a user equipment, wherein the first session is associated with a first portion of a first address; 
establishing a second session between the first edge device and the user equipment in accordance with a first access technology to facilitate a transfer of first data associated with the first part of the first service to the user equipment, wherein the second session is associated with a second portion of the first address, and wherein the second portion of the first address identifies the first access technology; 
transferring the first data to the user equipment in accordance with the first address, wherein the first address comprises a third portion that identifies the user equipment; and 
receiving second data from the user equipment in accordance with a second address that is associated with a second service, wherein the second address comprises a fourth portion that identifies a third session between the first edge device and the device of the second network, wherein the second address comprises the third portion that identifies the user equipment, wherein the second address comprises a fifth portion that identifies a second access technology that facilitates a transfer of the second data from the user equipment, and wherein the second access technology is different from the first access technology.

14. The non-transitory, machine-readable medium of claim 13, wherein the operations further comprise selecting the first edge device in accordance with at least one parameter associated with: the first edge device, the user equipment, or a combination thereof, and wherein the at least one parameter comprises at least one of a received signal strength indicator (RSSI), an interference level, a noise level, a load, a power level, or any combination thereof.

15. The non-transitory, machine-readable medium of claim 14, wherein the first portion of the first address comprises an Internet Protocol (IP) address.

16. The non-transitory, machine-readable medium of claim 14, wherein the first portion of the first address comprises an Internet Protocol (IP) address.

17. The non-transitory, machine-readable medium of claim 16, wherein the IP address is maintained for a period of provisioning the first service to the user equipment.

18. A method comprising: 
selecting, by a processing system including a processor, one of a first edge device or a second edge device as a first selected edge device, wherein the selecting of the first selected edge device is based on an identity of an application executed by a communication device in accordance with a service, and wherein the first edge device is capable of providing a first portion of the service in accordance with a first access technology and the second edge device is capable of providing the first portion of the service in accordance with a second access technology that is different from the first access technology;
transferring first data associated with the first portion of the service from the first selected edge device to the communication device in accordance with a first address, wherein the first address comprises a first address portion that identifies a first main session between a core network and the access network, a second address portion that identifies the communication device, and a third address portion that identifies a first selected access technology of the first selected edge device; and 
transferring second data associated with a second portion of the service from the first selected edge device to the communication device in accordance with a second address, wherein the second address comprises the first address portion, the second address portion, and a fourth address portion that is different from the third address portion, and wherein the fourth address portion corresponds to a second selected access technology that is different from the first selected access technology.

19. The method of claim 18, wherein the first portion of the first address comprises an Internet Protocol (IP) address.

20. The method of claim 19, wherein the IP address is maintained for a period of provisioning the service to the communication device.

1. A device, comprising: a processing system including a processor; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
obtaining a request associated with a service from a user equipment, wherein the request comprises at least one credential associated with: 
the user equipment, a user of the user equipment, or a combination thereof; responsive to the obtaining of the request, verifying that the request is valid by comparing the at least one credential with a plurality of verified credentials; 
establishing a main session between a core network and an access network responsive to the verifying; 
selecting a first edge device of the access network responsive to the establishing of the main session; 
establishing a first virtual session between the first edge device and the user equipment in accordance with at least a first access technology, and a second virtual session in accordance with a second access technology that is different from the first access technology; and 
conveying first data associated with at least a part of the service to the user equipment in accordance with an address, wherein the address comprises a first identifier that identifies the main session, a second identifier that identifies the user equipment, a third identifier that identifies the first virtual session and a fourth identifier that identifies the second virtual session.

2. The device of claim 1, wherein the service comprises a streaming video service, a voice service, a text message service, a videoconference service, or any combination thereof.

3. The device of claim 1, wherein the operations further comprise: identifying at least a first parameter responsive to the verifying, wherein at least the first parameter is associated with a service license agreement, and wherein the selecting of the first edge device is further responsive to the identifying of at least the first parameter.

4. The device of claim 3, wherein at least the first parameter identifies a quality of service (QoS) parameter, a quality of experience (QoE) parameter, or a combination thereof.

5. The device of claim 1, wherein the operations further comprise: identifying at least a first parameter responsive to the verifying, wherein at least the first parameter is associated with the user equipment, and wherein the selecting of the first edge device is further responsive to the identifying of at least the first parameter.

6. The device of claim 5, wherein at least the first parameter identifies a display capability of the user equipment, an audio capability of the user equipment, a processing speed associated with the user equipment, a memory or buffer capacity associated with the user equipment, a location of the user equipment, a power or battery level associated with the user equipment, or any combination thereof.

7. The device of claim 1, wherein the operations further comprise: identifying at least a first parameter responsive to the verifying, wherein at least the first parameter is associated with the first edge device, and wherein the selecting of the first edge device is further responsive to the identifying of at least the first parameter.

8. The device of claim 7, wherein at least the first parameter identifies a load experienced by the first edge device, a range of coverage supported by the first edge device, throughput available at the first edge device, bandwidth available at the first edge device, frequency bands available at the first edge device, or any combination thereof.

9. The device of claim 1, further comprising establishing a plurality of virtual sessions.

10. The device of claim 1, wherein the first identifier comprises an Internet Protocol (IP) address.
11. The device of claim 10, wherein the IP address is maintained for a duration of a provisioning of the service to the user equipment.

12. The device of claim 1, wherein the second identifier comprises a serial number of the user equipment, a MAC address of the user equipment, or a combination thereof.

13. A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 
selecting a first edge device of a first network to provide a first part of a first service to a user equipment; 
establishing a first session between the first edge device and a device of a second network for a duration of the first service, wherein the first session is associated with a first portion of a first address; 
establishing a second session between the first edge device and the user equipment in accordance with a first access technology to facilitate a transfer of first data associated with the first part of the first service to the user equipment, wherein the second session is associated with a second portion of the first address, and wherein the second portion of the first address identifies the first access technology;
 transferring the first data to the user equipment in accordance with the first address, wherein the first address comprises a third portion that identifies the user equipment; and 
receiving second data from the user equipment in accordance with a second address that is associated with a second service, wherein the second address comprises a fourth portion that identifies a third session between the first edge device and the device of the second network, wherein the second address comprises the third portion that identifies the user equipment, wherein the second address comprises a fifth portion that identifies a second access technology that facilitates a transfer of the second data from the user equipment, and wherein the second access technology is different from the first access technology.
14. The non-transitory, machine-readable medium of claim 13, wherein the selecting of the first edge device is in accordance with at least one parameter associated with: the first edge device, the user equipment, or a combination thereof, and wherein the at least one parameter comprises at least one of a received signal strength indicator (RSSI), an interference level, a noise level, a load, a power level, or any combination thereof.
15. The non-transitory, machine-readable medium of claim 13, wherein the first portion of the first address comprises an Internet Protocol (IP) address.

16. The non-transitory, machine-readable medium of claim 13, wherein the first portion of the first address comprises an Internet Protocol (IP) address.

17. The non-transitory, machine-readable medium of claim 16, wherein the IP address is maintained for a duration of a provisioning of the first service to the user equipment.

18. A method comprising: identifying, by a processing system including a processor, an application executed by a communication device in accordance with a service; 
identifying, by the processing system, a first edge device of an access network capable of providing a first portion of the service in accordance with a first access technology and a second edge device of the access network capable of providing the first portion of the service in accordance with a second access technology that is different from the first access technology; 
selecting, by the processing system, one of the first edge device or the second edge device as a first selected edge device, wherein the selecting of the first selected edge device is based on the identifying of the application; 
transferring first data associated with the first portion of the service from the first selected edge device to the communication device in accordance with a first address, wherein the first address comprises a first address portion that identifies a first main session between a core network and the access network, a second address portion that identifies the communication device, and a third address portion that identifies a first selected access technology of the first selected edge device; and 
transferring second data associated with a second portion of the service from the first selected edge device to the communication device in accordance with a second address, wherein the second address comprises the first address portion, the second address portion, and a fourth address portion that is different from the third address portion, and wherein the fourth address portion corresponds to a second selected access technology that is different from the first selected access technology.

19. The method of claim 18, wherein the first portion of the first address comprises an Internet Protocol (IP) address.

20. The method of claim 19, wherein the IP address is maintained for a duration of a provisioning of the service to the communication device.







Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Bernat et al Pat. No.: (US 10,798,157 B1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Technologies for transparent function as a service arbitration for edge systems).
Shan et al. Pub. No.: (US 2021/0014765 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., data forwarding tunnel establishment between two user plane functions in fifth generation).
Talebi et al. Pub. No.: (US 2020/0314701 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Handover for closed access group).
Shaw et al. Pub. No.: (US 2019/0045014 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., System and method for managing communication sessions between clients and a server).
Ringdahl et al. Pub. No.: (US 2015/0058967 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Remote access manager for virtual computing service).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO DUC DUONG whose telephone number is (571)272-2350.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on (571)272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. D./
Examiner, Art Unit 2446


/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446